The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 20, 2014

                                       No. 04-14-00315-CR

                                       Paulino FLORES,
                                           Appellant
                                               v.
                                      The STATE of Texas,
                                            Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR1058
                        Honorable George H. Godwin, Judge Presiding

                                         ORDER
        On May 1, 2014, a copy of appellant’s notice of appeal and a copy of a trial court’s
certification were filed in this Court. The trial court certification, dated January 4, 2013,
indicated this was a plea-bargain case and the defendant had no right to appeal. On May 5, 2014,
we ordered the trial court clerk to file a limited clerk’s record and suspended all appellate
deadlines in this appeal.

       On May 12, 2014, the trial court clerk filed the clerk’s record. The clerk’s record contains
a subsequent trial court certification, dated April 4, 2014, stating that this is not a plea-bargain
case and the defendant has the right of appeal. The clerk’s record also contains other documents,
such as the judgment of conviction, which show this case is not a plea-bargain case.

        Our order suspending appellate deadlines in this appeal is LIFTED. The reporter’s record
is due on June 6, 2014.

                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court